 In the Matters of FEDERAL KNITTING MILLS COMPANY and BAMBERGERREINTHAL COMPANYandINTERNATIONAL LADIES' GARMENT WORKERSUNIONIn the Matter of STONE KNITTING MILLS COMPANYandAMERICANFEDERATION OF LABORCases Nos. R-200, R-201, and K-202.-Decided August 7, 1937.Ladies KnitGoodsIndustry-Investigation of Representatives:controversy,concerning representation of employees: rival organizations; substantial doubtas to majority status-Strikes:caused by attempt of employers to coerce em-ployees into joining a particular organization-UnitAppropriate for CollectiveBargaining:eligibility formembership in both rival organizations-ElectionOrdered:prior collective agreements no bar to holding-Certification ofRepresentatives.Mr. Harry L. LodishandMr. Peter DiLeonefor the Board.Mr. Wells K. Stanley, Mr. Fred Frankel,andMr. Phillip Frankel,of Cleveland, Ohio, for the Companies.11r.William J. CorriganandMr. Joseph B. Corrigan,of Cleve-land, Ohio, for the Union.Mr. John H. Orgill,of Cleveland, Ohio, for the Federation.Mr. Julius Schlezinger,of counsel to the Board.DECISIONSTATEMENT OF THE CASEOn June 15, 1937, the International Ladies' Garment WorkersUnion, herein called the Union, filed petitions with the RegionalDirector for the Eighth Region (Cleveland, Ohio), alleging thatquestions affecting commerce had arisen concerning the productionemployees of the Bamberger Reinthal Company and the FederalKnitting Mills Company, both of Cleveland, Ohio, and requestinginvestigations and certifications of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On June 17, 1937, the American Federation ofLabor, herein called the Federation, filed a similar petition with re-spect to the Stone Knitting Mills Company, also of Cleveland, Ohio.On July 1, 1937, the National Labor Relations Board, herein calledthe Board, issued an order consolidating the abovecases forthe pur-pose of hearing and authorizing the Regional Director for the257 258NATIONAL LABOR RELATIONS BOARDEighth Region to conduct an investigation and provide a hearing inconnection therewith.Notices of hearing were duly served on eachof the parties.Pursuant to the notices,a hearing was conducted by Irving G.McCann, the Trial Examiner duly designated by the Board, on July15, 16, and 17,1937,in Cleveland,Ohio, and testimony was taken.Full opportunity to be heard,to examine and to cross-examine wit-nesses, and to introduce evidence bearing upon the issues was affordedall parties.The Board has reviewed the conduct of the hearing andhereby affirms all rulings of the Trial Examiner.At the hearing the Trial Examiner granted the parties a 10-dayextension of time in which to file their briefs and evidence concern-ing the claims of the Union and the Federation to represent amajority of the employees of the Bamberger Reinthal Company, theFederal Knitting Mills Company,and the Stone Knitting MillsCompany, herein referred to collectively as the Companies.Pursuantto this extension of time, briefs in behalf of all the parties and theapplications by employees of the Companies for membership in theUnion and the Federation were filed with the Board. Subsequentlya supplemental brief and exceptions to the ruling of the Trial Ex-aminer refusing to grant a further extension of time were filed bythe Companies.Upon the entire record in the cases the Board makes the following :FINDINGS OF FACT1.THE COMPANIES AND THEIR BUSINESSESA. Bamberger Reinthal CompanyThe Bamberger Reinthal Company is an Ohio corporation withits principal office and place of business in Cleveland,Ohio. It isengaged in the manufacture of knitted outer wear. Its annual grosssales amount to $1,033,294.66 and its purchases to $397,733.19.The company purchases approximately 75 per cent of its raw mate-rials from outside the State of Ohio.Eighty-five per cent of itsfinished products are shipped to points without Ohio.About 80per cent of these products are manufactured pursuant to specialorder.The company possesses a registered trademark for use incommerce among the several States.B. Federal Knitting Mills CompanyThe Federal Knitting Mills Company is an Ohio corporation en-gaged in the business of manufacturing knit goods at Cleveland,Ohio. It also has a sales office in New York, New York. Its annualpurchases amount to$1,060,000 and its annual sales to $2,100,000. DECISIONS AND ORDERS259A substantial portion of the raw materials used by the companyare received by it from points outside Ohio.Ninety per cent of itsfinished products are shipped without the State.Practically all ofthese products are made to special order.A trademark in the nameof the Federal Knitting Mills Company is registered in the UnitedStates Patent Office for use in commerce among the several States.C. Stone Knitting Mills CompanyThe Stone Knitting Mills Company, an Ohio corporation engagedin the business of manufacturing knitted outer wear, has its principaloffice and place of business in Cleveland, Ohio, and a branch officein New York, New York. Its purchases amount to about $500,000per year and its sales to about $1,000,000.Ninety-five per cent of the raw materials used by the companyare purchased without the State of Ohio.Eighty-five per cent ofits finished products are shipped to points outside Ohio.All of theseproducts are manufactured pursuant to special order.II.THE ORGANIZATIONS INVOLVEDA. The International Ladies' Garment Workers UnionThe International Ladies' GarmentWorkers Union is a labororganization affiliated with the Committee for Industrial Organiza-tion. - It admits as members workers in the ladies knitted goodsindustry.On June 16, 1937, it chartered Local No. 295 with juris-diction over the employees in the knitted goods industry in Cleve-land, Ohio.B. The American Federation of LaborThe American Federation of Labor is a labor organization havingamong its members workers from almost all branches of Americanindustry.On June 18, 1937, it chartered Federal Unions Nos. 20,865,20,866, and 20,867 among the employees of the Stone Knitting MillsCompany, the Federal Knitting Mills Company, and the BambergerReinthal Company, respectively.III.THE APPROPRIATE BARGAINING UNITSThe Union and the Federation agreed at the hearing that theappropriate bargaining unit in each plant consists of all productionand maintenance workers in such plant, excepting clerical and super-visory employees.We find that in order to insure to employees thefull benefit of their right to self-organization and to collective bar-gaining, and otherwise to effectuate the policies of the National LaborRelations Act, all of the production and maintenance workers, ex- 260NATIONALLABOR RELATIONS BOARDcepting clerical and supervisory employees,of the Bamberger Rein-thal Company, the Federal Knitting Mills Company, and the StoneKnitting Mills Company,respectively,constitute units appropriatefor the purposes of collective bargaining.IV.QUESTIONS CONCERNING REPRESENTATIONLate in March 1937, a group of workers at the Bamberger ReinthalCompany, dissatisfied with their pay and with working conditionsat the plant,requested the International Ladies' Garment WorkersUnion to organize the employees of that company.The Unionthereupon commenced an organization drive at the factory of thatcompany.The following month similar drives were begun amongthe employees of the Federal Knitting Mills Company and the StoneKnitting Mills Company.On May 25, the Union wrote to the Fed-eralKnitting Mills Company,and on June 3, to the other two com-panies, requesting conferences for the purpose of negotiating withrespect to its members.No answer was received to any of theseletters.The evidence indicates that by June 7, the Union had madeconsiderable progress in organizing the employees of each of theCompanies.Late in April or early in May, 1937, the American Federation ofLabor appointed a committee with Coleman Clarhaty as its chairmanto organize the knit goods workers in Cleveland for the Federation.Clarhaty called upon Phillip Frankel, the secretary and attorney ofThe Knitted Outer Wear Manufacturers of Cleveland,a trade asso-ciation to which the Companies belong, and urged upon him theadvantages which a union contract with the Federation would bringto the members of such association.Frankel arranged several meet-ings between Clarhaty and officials of the Companies during themonth of May. At one of these meetings the Companies agreed tothrow open their plants to Federation organizers and to enter into acontract with the Federation if it succeeded in obtaining a majorityof their employees as members.At the time of this agreement theFederation did not as yet have any members in such plants.On June 7, 1937, the Companies admitted several Federationorganizers into their factories.Telephone service at such factorieswas cut off and their doors blocked to prevent anyone from leaving.The workers in each plant were called together by their foremenand foreladies and addressed by a Federation organizer who advisedthem that it would be to their best interest to join the Federation.Application cards were passed out to the employees and it appearsthat a great many of them in each plant signed the cards and handedthem in. It is important to note that at each plant either officers of DECISIONS AND ORDERS261the company or supervisory employees were present at the meetingwhere the membership cards were distributed and filled out.At theplant of the Stone Knitting Mills Company, the Federation organ-izer was introduced by Mr. Woodworth, the secretary-treasurer ofthe company.Following the meetings, employees who had not already signedcards were advised by their foremen and foreladies that the Com-panies wished them to join the Federation. Supervisory employeesin each factory requested workers to sign Federation applicationcards.At the plant of the Bamberger Reinthal Company severalworkers who had not turned in cards at the meeting were called intothe company office and, in the presence of their foreman, requestedto join the Federation.At the plant of the Federal Knitting MillsCompany the workers were forced to attend a meeting of the com-pany union that same afternoon where the president of the companyunion stated that it was now against the law to have an inside unionand that they should join the Federation instead.'Several wit-nesses testified that they had joined the Federation because they wereafraid that they would lose their jobs if they refused to do so. Itis clear that the Companies, in total disregard of the provisions ofthe Act, interfered with and coerced their employees in the exerciseof their rights to self-organization, to Join or assist labor organiza-tions, and to choose representatives for the purpose of collectivebargaining.This interference and coercion on the part of the Com-panies cast doubt upon the question of whether a majority of theiremployees had joined the Federation of their own free will.In protest against these activities by the Companies the Union,on June 8, 11, and 14, called strikes in the plants of the BambergerReinthal Company, the Federal Knitting Mills Company, and theStone Knitting Mills Company, respectively.All three plants wereforced to close down.However, on June 30, the Stone Knitting millsCompany succeeded in reopening its factory.2Subsequently, theother two plants also reopened.The members of the Union remainedon strike, however, and at the hearing contended that very few em-ployees had returned to work.In the meantime the Federation and the Companies had contin-ued their negotiations.On July 8, the members of the Federationapproved, at a mass meeting, the provisions of an agreement whichhad been drawn up by Clarhaty and Frankel in May. These provi-sions were then incorporated into a written contract and signed bythe Federation and the Companies on July 9. This contract pro-1 A companyunion had been organized at each factory during the period of the NationalIndustrialRecovery Act2The reopening was marked by a riot at which several persons were injured.49446-38-vol in-18 262NATIONAL LABOR RELATIONS BOARDvided for recognition of the Federation as sole bargaining agent ineach plantsThe Federation contends that the contract entered into with theCompanies on July 9 is a bar to an election.However, as pointedout above, the interference and coercion on the part of the Companiescast doubt upon the contention of the Federation that it had beenfreely designated as their representative by a majority of the em-ployees at the time of the contract.The Federation also contends that since the International Ladies'Garment Workers Union has only been suspended, and not expelled,from the American Federation of Labor the dispute which has arisenis an internal dispute within the body of the Federation, in whichthe Board should not intervene. -We have already rejected a similarcontention, however, in view of the fact that it is a matter of commonknowledge that unions affiliated with the Committee for IndustrialOrganization have ceased to obey the orders of the Federation 4We conclude that questions concerning representation have arisenwhich can best be settled by i secret ballot. Since the last day ofnormal operations in each plant was the last working day beforethe commencement of the present strike in such plant, those eligibleto vote should be the employees as of that date.V. THE EFFECT OF THE QUESTIONS OF REPRESENTATION ON COMMERCEWe find ,that the questions concerning representation which havearisen, occurring in connection with the operations of the Companiesdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andhave led and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.CONCLUSIONS OF LAWUpon the basis of the above findings of fact, the Board makesthe following conclusions of law :1.Questions affecting commerce have arisen concerning the repre-sentation of the production and maintenance workers, exceptingclerical and supervisory employees, in the plants of the BambergerReinthal Company, the Federal Knitting Mills Company, and theStone Knitting Mills Company, respectively, within the meaning ofSection 9 (c) and Section 2, subdivisions (6) and (7) of the NationalLabor Relations Act.'$ The contract is a single agreement covering seven knit goods manufacturers.It doesnot contain any provision with respect to hours and wages but provides for the negotiationof individual contracts between the Union and the Companies regarding such matters4Matter of the Interlake Iron Corp and Toledo Council,Committeefor Inductriai.Organization,Case No.R-149,decided June 26, 1937,2 N. L R B. 1036 DECISIONS AND ORDERS2632.The production and maintenance workers, excepting clericaland supervisory employees, in the plants of the Bamberger ReinthalCompany, the Federal Knitting Mills Company, and the Stone Knit-ting Mills Company, respectively, constitute units appropriate for thepurposes of collective bargaining within the meaning of Section9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 8 ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, it isDIRECTEDthat, as part of the investigations authorized by theBoard to ascertain representatives for collective bargaining with theBamberger Reinthal Company, the Federal Knitting Mills Company,and the Stone Knitting Mills Company, elections by secret ballotshall be conducted within ten (10) days from the date of this Direc-tion, under the direction and supervision of the Regional Director forthe Eighth Region, acting in this matter as agent for the NationalLaborRelationsBoard and subject to Article III, Section 9 of saidRules and Regulations, among all production and maintenance work-ers, excepting clerical and supervisory employees, who were employedin the Cleveland, Ohio, plants of the Bamberger Reinthal Company,the Federal Knitting Mills Company, and the Stone Knitting MillsCompany, as of the last working day in such plants before June 8,1937, June 11, 1937, and June 14, 1937, respectively, to determinewhether they desire to be represented by the International Ladies'Garment Workers Union or the American Federation of Labor, forthe purposes of collective bargaining.MR. DONALDWAKEFIELD SMrrhhtook no part in the considerationof the above Decision and Direction of Elections.[SAME TITLES]DECISIONANDCERTIFICATION OF REPRESENTATIVESSeptember 3, 1937On June 15, 1937, the International Ladies' Garment WorkersUnion, herein called the Union, filed petitions with theRegional Di-rector for the Eighth Region (Cleveland, Ohio), allegingthat ques-tions affecting commercehad arisen concerning the production em- 264NATIONAL LABOR RELATIONS BOARDployees of the Bamberger Reinthal Company and the FederalKnitting Mills Company, both of Cleveland, Ohio, and requestinginvestigations and certifications of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On June 17, 1937, the American Federation of Labor,herein called the Federation, filed a similar petition with respect tothe Stone Knitting Mills Company, also of Cleveland, Ohio.OnJuly 1, 1937, the National Labor Relations Board, herein called theBoard, issued an order consolidating the above cases for the purposeof hearing and authorizing the Regional Director for the EighthRegion to conduct an investigation and provide a hearing in con-nection therewith.Pursuant to notice duly served on all the parties,a hearing was held on July 15, 16, and 17, 1937, at Cleveland, Ohio,before Irving G. McCann, the Trial Examiner duly designated bythe Board.On August 7, 1937, the Board issued a Decision and Direction ofElections in which it directed that elections be held among theproduction and maintenance workers, excepting clerical and super-visory employees, employed, respectively, by the Bamberger Rein-thal Company, the Federal Knitting Mills Company, and the StoneKnittingMillsCompany, herein referred to collectively as theCompanies, to determine whether they wished to be represented bythe Union or the Federation for the purposes of collective bargaining.On August 20, 1937, the Regional Director for the Eighth Region,acting pursuant to Article III, Section 9 of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended, filed anIntermediate Report with respect to the elections held pursuant totheDirection of Elections.The Intermediate Report found theresults of the elections to be as follows :BAMBERGER REINTHALCOMPANYTotal numbereligibleto vote______________________________ 299Total number of ballots cast____________________________ 293Totalnumber ofballots cast for Federation______________ 132Total number of ballots cast for Union__________________ 136Total number of blank ballots___________________________0Total number of void ballots ------------------------- .___0Total number of challenged ballots (not counted) ---------25FEDERAL KNITTING MILLS COMPANYTotal number eligible to vote___________________________ 487Total number of ballots counted__________________________ 479Total number of ballots cast for Federation_______________ 149Total number of ballots cast for Union__------------------290Total number of void ballots_____________________________1Total number of blank ballots___________________________3Total number of challenged ballots______________________36 DECISIONS AND ORDERSSTONE KNITTING MILLS COMPANY.Total number of ballots counted__________________________486Total number of ballots cast for Federation_____________ 298Total number of ballots cast for Union__________________148Total number of void ballots____________________________6Total number of blank ballots____________________________0Total number of challenged ballots________________________34265Objections to the ballot and the Intermediate Report were there-after filed by the Federation with respect to the election amongthe employees of the Bamberger Reinthal Company.No objectionshave been filed by any of the parties with respect to the other twoCompanies.The Union, having been selected by a majority of the productionand maintenance employees, excepting clerical and supervisory em-ployees, of the Federal Knitting Mills Company, as their repre-sentative for the purposes of collective bargaining, is, by virtue ofSection 9 (a) of the Act, the exclusive representative for the pur-poses of collective bargaining of all such employees, and we will socertify it.Also, pursuant to Section 9 (a) of the Act, we willcertify the Federation as the exclusive representative for the pur-poses of collective bargaining of all the production and mainte-nance employees, excepting clerical and supervisory employees, ofthe Stone Knitting Mills Company.No certification will be madewith respect to the employees of the Bamberger Reinthal Companyuntil a hearing is conducted on the objections to the ballot and theIntermediate Report which have been filed concerning the electionamong such employees.CERTIFICATIONOF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8 of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that International Ladies' Garment Work-ers Union has been selected by a majority of all the production andmaintenance employees, excepting clerical and supervisory employees,of the Federal Knitting Mills Company as their representative forthe purposes of collective bargaining, and that, pursuant to Section9 (a) of the National Labor Relations Act, International Ladies'Garment Workers Union is the exclusive representative of all of suchemployees of the Federal Knitting Mills Company for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment. 266NATIONAL LABORRELATIONS BOARDAND IT IS FURTHER CERTIFIED that the American Federation ofLabor has been selected by a majority of all the production andmaintenance employees, excepting clerical and supervisory employees,of the Stone Knitting Mills Company as their representative forthe purposes of collective bargaining, and that, pursuant to Section9 (a) of the National Labor Relations Act, the American Federa-tion of Labor is the exclusive representative of all of such employeesof the Stone Knitting Mills Company for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.MR. EDWIN S. SMITH took no part in the consideration of the aboveDecision and Certification of Representatives.